DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/20/2021 and 07/13/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.01 [R-2].

Claim Interpretation
The term “processor” in claim 14 is interpreted to be short for “microprocessor” or equivalent, which is a structural machine, consistent with the specification and the plain meaning. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 2-3 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
 
Claim 1 requires (bottom line) that “a tone-mapping operator is applied to at least one of the intermediate layers”. 
However, claim 2 recites “the tone-mapping operator is applied to at least one of the intermediate layers OR at least one of the plurality of image pyramid layers”, which seems to indicate that the tone-mapping operator doesn’t have to be applied to the “intermediate layers”. Therefore, claim 2 fails to include all the limitations of claim 1 upon which it depends. 
Similarly, claim 3 recites “the tone-mapping operator is applied locally to sub-areas of a respective intermediate layer OR a respective image pyramid layer”, which seems to indicate that the tone-mapping operator doesn’t have to be applied to the “intermediate layers”. Therefore, claim 3 fails to include all the limitations of claim 1 upon which it depends.
Claims 15 and 16 are rejected under 35 U.S.C. 112(d) for the same reasons as stated above regarding claims 2 and 3, respectively.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 7, 11 and 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

Claim 3 recites “sub-areas of a respective intermediate layer or a respective image pyramid layer”. It is not clear whether it is a selection between sub-areas of a respective intermediate layer and sub-areas of a respective image pyramid layer. In other words, it is not clear whether the phrase “sub-areas” also applies to “a respective image pyramid layer”. Please clarify. Claim 16 is rejected under 35 U.S.C. 112(b) for the same reasons.
Claim 7 recites mathematical expressions. However, the claim fails to define the symbols used in the mathematical expressions. 
Claim 11 recites “one or more parameter of a scene content, ambience properties, total gain of the image sensor, noise of the image sensor, histogram of brightness and user preferences.”. It is not clear whether “one or more parameter” is applied to the scene content only, or rather it is applied to each item in the list. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9-11 and 13-20 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated  by ATKINS et al. (hereafter referred to as “ATKINS”, US 2022/0164931). 

Regarding claim 1, ATKINS discloses a method for image processing (Figs. 1&7A), comprising: 
acquiring initial image data from an image sensor (Fig. 1, block 105, pg. [0025]); 
deconstructing the initial image data in a plurality of image pyramid layers (Fig. 2A, the pyramid down-sampling unit 230, pg. [0049]); 
collapsing a first image pyramid layer with a second image pyramid layer to create an intermediate layer (pg. [0056]-[0059], Fig. 7A, P(7) corresponds to “a first image pyramid layer”, P(6) corresponds to “a second image pyramid layer”, they are collapsed/combined using formula (1). S(6) corresponds to “an intermediate layer” in the claim); and 
collapsing the intermediate layer with a subsequent image pyramid layer to create a new intermediate layer (Fig. 7A and pg. [0058], see formula (2), S(5) is a new intermediate layer by collapsing/combining S(6) and P(5). “The same process continues for the other pyramid layers”) and generate a final image based on the new intermediate layer and a last image pyramid layer (pg. [0058]-[0059], Fig. 7A, P(1) is a last image pyramid layer, 710 is a final image), wherein 
a tone-mapping operator is applied to at least one of the intermediate layers (Fig. 7A, pg. [0058], S(6) is fed to a the Edge Upsample filter which maps one set of pixel values to another. The Edge Upsample filter is therefore a tone-mapping operator).

Regarding claim 2, ATKINS discloses the method according to claim 1, wherein the tone-mapping operator is applied to at least one of the intermediate layers or at least one of the plurality of image pyramid layers (Fig. 7A, edge filter 715 is applied to image pyramid layer P(7), the “Edge Upsample” filter is applied to intermediate layer S(6). The same process continues for the other pyramid layers).

Regarding claim 3, ATKINS discloses the method according to claim 1, wherein the tone-mapping operator is applied locally to sub-areas of a respective intermediate layer or a respective image pyramid layer (Fig.  7C, the edge filter is based on 3x3 separable convolution).

Regarding claim 4, ATKINS discloses the method according to claim 1, wherein the tone-mapping operator is applied globally to a complete respective intermediate layer (Fig. 7A, the Edge Upsample filter is applied to the whole intermediate layer S(6)).

Regarding claim 5, ATKINS discloses the method according to claim 1, wherein the tone-mapping operator is applied to the final image, the image data or the first image pyramid layer (Fig. 7A, Edge Filter 715 is applied to P(7)).

Regarding claim 6, ATKINS discloses the method according to claim 1, wherein collapsing the intermediate layer comprises: 
for k = N - 1, ...,1 obtaining IMGk(i,j) based on UPSCALE(IMGk+1(i,j)) and Lk(i, j), and 
for k = N, obtaining IMGk(i, j) based on Lk(i, j) for an N image pyramid layer, 
wherein Lk(i,j) is a k image pyramid layer, UPSCALE is a resolution adaption function between the k+1 image pyramid layer and the k image pyramid layer, IMGk(i,j) is a respective intermediate layer and IMGkl being the final image (Fig. 7A, 720-7 and 720-6. Image pyramid layer P(7) is up-sampled by a factor of two. Intermediate layer S(6) is up-sampled by a factor of two. The same process continues for the other pyramid layers).

Regarding claim 7, ATKINS discloses the method according to claim 1, wherein the tone-mapping operator comprises:
 
    PNG
    media_image1.png
    70
    354
    media_image1.png
    Greyscale

(Fig. 7A, 720-7 and 720-6. Image pyramid layer P(7) is up-sampled by a factor of two. Intermediate layer S(6) is up-sampled by a factor of two. The same process continues for the other pyramid layers).

Regarding claim 9, ATKINS discloses the method according to claim 1, wherein the tone-mapping operator is implemented as brightness manipulation (Figs. 4&7A, image data P(i) can be in different color space. Intensity value of each color component in RGB or luminance L in LMS defines brightness).

Regarding claim 10, ATKINS discloses the method according to claim 9, wherein the brightness manipulation is implemented as one of a functional relationship (Fig. 7C), a Gamma-function, a contrast enhancing sigmoid function.

Regarding claim 11, ATKINS discloses the method according to claim 9, wherein the brightness manipulation is determined in dependence on one or more parameter of a scene content (Fig. 7C, Edge filtering), ambience properties, total gain of the image sensor, noise of the image sensor, histogram of brightness and user preferences.

Regarding claim 13, ATKINS discloses the method according to claim 1, wherein a total tone-mapping between the image data and the final image is evenly distributed between the tone-mapping of more than one of the intermediate layers (Fig. 7A, Edge Upsample filtering is applied to every intermediate layer S(i)).

Claims 14-20 have been analyzed and are rejected for the reasons outlined in the rejection of claims 1-6 and 1 above, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over ATKINS (US 2022/0164931), and in view of applicant admitted prior art (hereafter referred to as “AAPA”, see specification of the instant application pg. [0005]).  

Regarding claim 8, ATKINS discloses the method according to claim 1, but fails to expressly disclose wherein the initial image data is deconstructed into a Laplacian-Pyramid, wherein the last image pyramid layer is a Laplacian-filtered image with reduced resolution of the initial image data and the subsequent image pyramid layers are Laplacian-filtered images of a previous image pyramid layer with reduced resolution.
AAPA indicates (pg. [0005]) that the above cited features are well known in pyramid-based tone mapping.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 8 by incorporating the well-known Laplacian-pyramid deconstruction technique into the system of ATKINS. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ATKINS (US 2022/0164931).  

Regarding claim 12, ATKINS discloses the method according to claim 9, but fails to expressly disclose wherein the brightness manipulation is implemented as Look-Up-Table.
However, using Look-Up-Table in place of calculating with an algorithm has the advantage of speed, and is widely used in image processing. Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 12 from the teachings of ATKINS. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666